DETAILED ACTION
Status of Claims
The present application, filed on or before March 16, 2013, is being examined under the pre- AIA . 
This action is in reply to the application filed on 2/17/2021 with a priority date of 2/26/2004.
Claims 38-43 and 46-57 are currently pending and have been examined.
The rejections under 35 USC 112(a) are overcome. 
The claims are rejected under 35 USC 102 and 35 USC 103.
The claims are rejected under 35 USC 101.
Applicant’s arguments are addressed after the claim rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 38-48 are a method, claims 49-56 are a CRM and claim 57 is a computing device. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims recite identifying user events associated with online activity in a domain (i.e. a specified sphere of activity or knowledge) then aggregating the user event data for each domain. Next, the claims recite receiving a request for a recommendation and correlating an aggregated user event to a domain, which results in generating a recommendation. Dependent claims offer more abstract concepts that include an event value, storing and not storing data based on event values, details about the correlation of events to more than one domain, collaborative filtering and types of interactions. In simple terms the claims are generating product or service recommendations using user input data from at least one domain. See applicant specification at [0001]. To be clear a domain a domain is nothing more than an area of interest, topic or category. 
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as generating product or service recommendations using user input data from at least one domain. 
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims are computer devices and database for collecting, organizing and storing user activity. These are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Simply put, an ordered combination of limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at a 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer and a database amounts to no more than mere instructions to apply the exception using a generic computer component. The ordered combination is a series of abstract concepts. Like OIP, the steps receive data (events on a domain), gather statistic on responses (correlate events to domains to determine interests) and output a result (make a recommendation). See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 38, 44-49 and 55-57 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Chislenko et al. (U.S. 6,041,311; Hereafter: Chislenko).
As per Claim 38: Chislenko discloses the following limitations; 
38.     A method comprising:
identifying, by a computing device, a plurality of user events for a plurality of users, each user event associated with a user and received in accordance with online activity by the user on at least one domain of a plurality of different domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the 
storing, via the computing device, user even data related to the plurality of user events in a database; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains.” [0003]. Column 3, Line 14.
aggregating, via the computing device, said user event data for each different domain, the aggregated user even data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user 
receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring users, an item is recommended to a user (step 110). For applications in which positive item recommendations are desired, items are recommended if the user's neighboring users have also rated the item highly. For an application desiring to warn users away from items, items are displayed as recommended against when the user's neighboring users have also given poor ratings to the item. Once again, although specialized hardware may be provided to select and weight neighboring users, an appropriately programmed general-purpose computer may provide these functions.” [0031]. Column 9, Line 27. See, “The user 44 can request the system to make artist recommendations at any time, and the system allows the user 44 to tailor their request based on a number of different factors. Thus, the system can recommend artists from various groups that the user's 44 neighboring users have also rated highly. Similarly, the system can recommend a predetermined number of artists from a particular group that the user will enjoy, e.g. opera singers. Alternatively, the system may combine these approaches and recommend only opera singers that the user's neighboring users have rated highly.” [0107]. Column 21, Line 1.
analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to 
generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, Line 7. See, “In either embodiment, once targeted users are selected, the communication is displayed on that user's screen whenever the user accesses the system. In other embodiments the communication may be a facsimile message, an electronic mail message, or an audio message.” [0048]. Column 13, Line 4.

As per Claim 46: Chislenko discloses the following limitations; 
46.    The method of claim 38, wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. See, “The present invention relates to an improved method and apparatus for recommending items to users of a system which uses automated collaborative filtering to accurately predict the rating that a user will give to an item based on the rating given to that item by users that have tastes closely correlated with that user.” [0010]. Column 2, Line 5.

As per Claim 47: Chislenko discloses the following limitations; 
47.     The method of claim 38, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. See,  Column 3, Line 38. See, “Profiles for each item that has been rated by at least one user may also be stored in memory. Each item profile records how particular users have rated this particular item. Any data construct that associates ratings given to the item with the user assigning the rating can be used. It is preferred to provide item profiles as a sparse vector of n-tuples. Each n-tuple contains at least an identifier representing a particular user and an identifier representing the rating that user gave to the item, and it may contain other information, as described above in connection with user profiles. Item profiles may be created when the first rating is given to an item or when the item is first entered into the system.” [0009]. Column 4, Line 56. See, “A feature value cluster weight for each cluster is calculated for each user based on the user's ratings of items having that cluster. The cluster weight is an indication of how important a particular user seems to find a particular feature value cluster. For example, a feature for an item in a music domain might be the identity of the producer. If a user rated highly all items having a particular producer (or cluster of producers), then the user appears to place great emphasis on that particular 

As per Claim 48: Chislenko discloses the following limitations; 
48.    The method of claim 38, further comprising:
analyzing the data for each user event, and determining a type of domain on which the user event occurred; and storing, in the database, information indicating the type of domain, said domain type information being stored in accordance with said user event data. Examiner’s note: One example of types of domain are the labels associated with feature value clusters, for examples in the music type of domain there are particular producer features that interest the user. Simply put, a type is interpreted as being a higher level in a classification hierarchy. See, “Regardless of the feature value combination function used, the item similarity metrics generated by them are used to generate feature value clusters. Feature value clusters are generated from the item similarity metrics using any clustering algorithm known in the art. For example, the method described above with respect to grouping items could be used to group values within each feature.” [0077]. Column 16, Line 32. See generally Columns 14-17 for more about features and feature value clusters for domains.

As per Claim 49: Chislenko discloses the following limitations; 
49.    A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform a method comprising:
identifying, by the computing device, a plurality of user events for a plurality of uses, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the user's usage pattern. For example, the system may monitor how long the user views a particular Web page and store in that user's profile an indication that the user likes the page, assuming that the longer the user views the page, the more the user likes the page. Alternatively, a system may monitor the user's actions to determine a rating of a particular item for the user. For example, the system may infer that a user likes an item which the user mails to many people and enter in the user's profile and indication that the user likes that item. More than one aspect of user behavior may be monitored in order to infer ratings for that user, and in some embodiments, the system may have a higher confidence factor for a rating which it inferred by monitoring multiple aspects of user behavior. Confidence factors are discussed in more detail below.” [0008]. Column 4, Line 21.
storing, via the computing device, user event data related to the plurality of user events in a database; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains.” [0003]. Column 3, Line 14.
aggregating, via the computing device, said user event data for each different domain, the aggregated user event data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for the purpose of selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. See, “A profile for a user can be created and stored in a memory element when that user first begins rating items, although in multi -domain applications user profiles may be created for particular domains only when the user begins to explore, and rate items within, those domains.” [0005]. Column 3, Line 58. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for the purpose of selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile represents more than one user. For example, a profile may be created which represents a woman and her husband for the purpose of selecting movies. Using this profile allows a movie recommendation to be given which takes into account the movie tastes of both individuals.” [0003]. Column 3, Line 14. See, “Using the feature value clusters generated by any one of the methods described above, a method for recommending an item, 
receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring users, an item is recommended to a user (step 110). For applications in which positive item recommendations are desired, items are recommended if the user's neighboring users have also rated the item highly. For an application desiring to warn users away from items, items are displayed as recommended against when the user's neighboring users have also given poor ratings to the item. Once again, although specialized hardware may be provided to select and weight neighboring users, an appropriately programmed general-purpose computer may provide these functions.” [0031]. Column 9, Line 27. See, “The user 44 can request the system to make artist recommendations at any time, and the system allows the user 44 to tailor their request based on a number of different factors. Thus, the system can recommend artists from various groups that the user's 44 neighboring users have also rated highly. Similarly, the system can recommend a predetermined number of artists from a particular group that the user will enjoy, e.g. opera singers. Alternatively, the system may combine these approaches and recommend only opera singers that the user's neighboring users have rated highly.” [0107]. Column 21, Line 1.
analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to limit the amount of computation required by the system to generate recommendation. For example, the system can select the first predetermined number of items that are highly rated by the user's neighbors for which the confidence factor is above a certain threshold” [0034]. Column 9, Line 62.
generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, Line 7. See, “In either embodiment, once targeted users are selected, the communication is displayed on that user's screen whenever the user accesses the system. In other embodiments the communication may be a facsimile message, an electronic mail message, or an audio message.” [0048]. Column 13, Line 4.

As per Claim 55: Chislenko discloses the following limitations; 
55.    The non-transitory computer-readable storage medium of claim 49, further comprising:
wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. 

As per Claim 56: Chislenko discloses the following limitations; 
56.    The non-transitory computer-readable storage medium of claim 49, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. See,  Column 3, Line 38. See, “Profiles for each item that has been rated by at least one user may also be stored in memory. Each item profile records how particular users have rated this particular item. Any data construct that associates ratings given to the item with the user assigning the rating can be used. It is preferred to provide item profiles as a sparse vector of n-tuples. Each n-tuple contains at least an identifier representing a particular user and an identifier representing the rating that user gave to the item, and it may contain other information, as described above in connection with user profiles. Item profiles may be created when the first rating is given to an item or 

As per Claim 57: Chislenko discloses the following limitations; 
57.    A computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for identifying, by the computing device, a plurality of user events for a plurality of users, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; See, “As referred to in this description, items to be recommended can be items of any type that a user may sample in a domain. When reference is made to a " domain," it is intended to refer to any category or subcategory of ratable items, such as sound recordings, movies, restaurants, vacation destinations, novels, or World Wide Web pages. Referring now to FIG. 1, a method for recommending items begins by storing user and item information in profiles.” [0002]. Column 3, Line 6. See, “Ratings can be inferred by the system from the user's usage pattern. For example, the system may monitor 
logic executed by the processor for storing, via the computing device, user event data related to the plurality of user events in a database; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains.” [0003]. Column 3, Line 14.
logic executed by the processor for aggregating, via the computing device, said user event data for each different domain, the aggregated user event data comprising information related to each user’s activity on at least each different domain; See, “A plurality of user profiles is stored in a memory element (step 102). One profile may be created for each user or multiple profiles may be created for a user to represent that user over multiple domains. Alternatively, a user may be represented in one domain by multiple profiles where each profile represents the proclivities of a user in a given set of circumstances.” [0003]. Column 3, Line 14. See, “In some embodiments, a user profile 
logic executed by the processor for receiving, at the computing device, a request to provide a recommendation to a user; See, “Once weights are assigned to the neighboring 
logic executed by the processor for analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between the aggregated  user event and a domain upon the aggregated user event occurred; and See, “The predetermined number of items to recommend can be selected such that those items having the highest predicted rating are recommended to the user or the predetermined number of items may be selected based on having the lowest predicted rating of all the items. Alternatively, if a system has a large number of items from which to select items to recommend, confidence factors can be used to limit the amount of computation required by the system to generate recommendation. For example, the system can select the 
logic executed by the processor for generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Recommendations can take any of a number of forms. For example, recommended items may be output as a list, either printed on paper by a printer, visually displayed on a display screen, or read aloud.” [0035]. Column 10, Line 7. See, “In either embodiment, once targeted users are selected, the communication is displayed on that user's screen whenever the user accesses the system. In other embodiments the communication may be a facsimile message, an electronic mail message, or an audio message.” [0048]. Column 13, Line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 39-43 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Chislenko as in view of Thint et al. (U.S. 2004/0128301; Hereafter: Thint).
As per Claim 39: Chislenko in view of Thint discloses the following limitations; 
39.    The method of claim 38, further comprising:
Chislenko discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and Examiner’s note: As far as interactions the specification explains at [0022] that user interactions are referred to as user events and the a user may have multiple user interactions. The specification supports different types of events with different types of event values. However, the event value does not explicitly indicate a type of interaction, it is event data, which may or may not infer a type of interaction based on the value. For example, if the value is numerical values is could indicate a scores and ranks for movies, songs, and if is free text then is could indicate reviews or opinions.
Chislenko discloses explicit user ratings and inferring user rating by monitoring multiple aspects of user behavior. An event value is an explicit rating or the aspects of user behavior used to infer a user rating and whenever a rating for a domain is received or inferred from user behaviors the profile is updated and the new data is stored.  See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. Column 3, Line 38. See, “Whenever a rating is received 
Chislenko does not disclose determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event associated with the particular domain. Examiner’s note: The applicant’s specification describes event values at [0025-0029]. At [0036] the specification states “event value--the user's input for the given domain, item, and event type”, and in [0040] explains how event type “method of contact” is modified to accept “webcam” as input to a list of valid input that only includes “email, voicemail, pager”. The step for storing data are shown in Figure 2A and [0038-0042], where Domain, Event Type, Event Value, Itemid or Userid are not valid and there is a setting to accept invalid data and/or add the invalid data is considered valid data. The event value is not valid because the data collected for profile does not include the value, such as “webcam”.  Simply put, the event value is capable of being stored because it matches a type of data this is being collected, and when it does not match there is an option to still collect and store the data in the profile. 
 See, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user profile contents 635, e.g. keywords/phrases and weightings descriptive of a particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060]. See, “Activity data (650) may be captured by monitoring programs 655 on a continual basis in respect of each of a predefined set of interest topics, e.g. those defined in user profiles (605). In general, monitoring programs 655 are directed to capture any data that may be useful in verifying and deducing changes to personal information typically stored in user profiles (605).” [0071].
Therefore, from the teaching of Thint, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether an even is capable of being stored and determining values related to different data that is being stored, as taught by Thint, for the purpose of updating user profiles automatically over time to keep track of changes observed in a user's. Thint [0002].

As per Claim 40: Chislenko in view of Thint discloses the following limitations; 
40.    The method of claim 39, further comprising:
Thint discloses determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. See, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060].

As per Claim 41: Chislenko in view of Thint discloses the following limitations; 
41.     The method of claim 39, further comprising:
Thint discloses determining that said event value for said user event does not match said event value associated with the particular domain. See, “Referring to FIG. 1, a fuzzy inference engine 100 is provided to infer updates to a user profile 105 according to predefined fuzzy rules 110 and fuzzy sets 115 on the basis of input event statistics 120, e.g. results from the monitoring of documents accessed by a user and feedback by the user as to the relevance of accessed documents to the user's interests. For example, the fuzzy inference engine 100 may infer from the recent access by a user of documents relating to a particular category of interest, that this interest should be represented in the contents of the user's profile 105, so generating an update to add certain keywords to the profile 105, or to increase the value of a weighting associated with this interest if already represented in the profile 105.” [0005].

As per Claim 42: Chislenko in view of Thint discloses the following limitations; 
42.    The method of claim 41, further comprising:
Thint discloses dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. Examiner’s note: The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. See Thint, “For example, the fuzzy inference engine 100 may infer from the recent access by a user of documents relating to a particular category of interest, that this interest should be represented in the contents of the user's profile 105, so generating an update to add certain keywords to the profile 105…”[0005]. See also, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user profile contents 635, e.g. keywords/phrases and weightings descriptive of a particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060]. 

As per Claim 43: Chislenko in view of Thint discloses the following limitations; 
43.    The method of claim 41, further comprising:
Thint discloses rejecting storage of said user event. See, “Preferably, user preference data stored within the preferred profile structure comprise a set of <parameter_name>, <parameter value> pairs appropriate to the internal working of the preferred profile update inference process. For example, user preference parameters may include a creation date for the interest topic, personal definitions of time-related parameters (e.g. short/long term, early morning), and permissions or exclusions indicating which of the data entities stored within 

As per Claim 50: Chislenko in view of Thint discloses the following limitations; 
50.    The non-transitory computer-readable storage medium of claim 49, further comprising:
Chislenko discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and Examiner’s note: As far as interactions the specification explains at [0022] that user interactions are referred to as user events and the a user may have multiple user interactions. The specification supports different types of events with different types of event values. However, the event value does not indicate a type of interaction, it is event data, which may or may not infer a type of interaction. Chislenko discloses explicit user ratings and inferring user rating by monitoring multiple aspects of user behavior. An event value is an explicit rating or the aspects of user behavior used to infer a user rating and whenever a rating for a domain is received or inferred from user behaviors the profile is updated and the new data is stored.  See, “User profiles can be any data construct that facilitates these associations, such as an array, although it is preferred to provide user profiles as sparse vectors of n-tuples. Each n-tuple contains at least an identifier representing the rated item and an identifier representing the rating that the user gave to the item, and may include any number of additional pieces of information regarding the item, the rating, or both.” [0004]. Column 3, Line 38. See, “Whenever a rating is received from a user or is inferred by the system from that user's behavior, the profile of that user may be updated as 
Chislenko does not disclose determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event value associated with the particular domain. Examiner’s note: The applicant’s specification describes event values at [0025-0029]. At [0036] the specification states “event value--the user's input for the given domain, item, and event type”, and in [0040] explains how event type “method of contact” is modified to accept “webcam” as input to a list of valid input that only includes “email, voicemail, pager”. The step for storing data are shown in Figure 2A and [0038-0042], where Domain, Event Type, Event Value, Itemid or Userid are not valid and there is a setting to accept invalid data and/or add the invalid data is considered valid data. The event value is not valid because the data collected for profile does not include the value, such as “webcam”.  Simply put, the event value is capable of being stored because it matches a type of data this is being collected, and when it does not match there is an option to still collect and store the data in the profile. 
 See, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user profile contents 635, e.g. keywords/phrases and weightings descriptive of a particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060]. See, “Activity data (650) may be captured by monitoring programs 655 on a continual basis in respect of each of a predefined set of interest topics, e.g. those defined in user profiles (605). In general, monitoring programs 655 are directed to capture any data that may be useful in verifying and deducing changes to personal information typically stored in user profiles (605).” [0071].
Therefore, from the teaching of Thint, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the events that are stored in a user profile, as disclosed by Chislenko, to determine whether an even is capable of being stored, as taught by Thint, for the purpose of updating user profiles automatically over time to keep track of changes observed in a user's. Thint [0002].

As per Claim 51: Chislenko in view of Thint discloses the following limitations; 
51.    The non-transitory computer-readable storage medium of claim 50, further comprising:
Thint discloses determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. See, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060].

As per Claim 52: Chislenko in view of Thint discloses the following limitations; 
52.     The non-transitory computer-readable storage medium of claim 50, further comprising:
Thint discloses determining that said event for said user event does not match said value associated with the particular domain. See, “Referring to FIG. 1, a fuzzy inference engine 100 is provided to infer updates to a user profile 105 according to predefined fuzzy rules 110 and fuzzy sets 115 on the basis of input event statistics 120, e.g. results from the monitoring of documents accessed by a user and feedback by the user as to the relevance of accessed documents to the user's interests. For example, the fuzzy inference engine 100 may infer from the recent access by a user of documents relating to a particular category of interest, that this interest should be represented in the contents of the user's profile 105, so generating an update to add certain keywords to the profile 105, or to increase the value of a weighting associated with this interest if already represented in the profile 105.” [0005].

As per Claim 53: Chislenko in view of Thint discloses the following limitations; 
53.     The non-transitory computer-readable storage medium of claim 52, further comprising:
dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. Examiner’s note: The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. See Thint, “For example, the fuzzy inference engine 100 may infer from the recent access by a user of documents relating to a particular category of interest, that this interest should be represented in the contents of the user's profile 105, so generating an update to add certain keywords to the profile 105…”[0005]. See also, “Generated profile updates are implemented by an update action instigator program 630. Update actions may result in the update of user profile contents 635, e.g. keywords/phrases and weightings descriptive of a particular interest topic, the update of attributes 640 associated with that interest topic, e.g. importance/privacy markings or user preference data stored in the user profile (605), or the update of both content 635 and attribute data 640.” [0060]. 


As per Claim 54: Chislenko in view of Thint discloses the following limitations; 
54.    The non-transitory computer-readable storage medium of claim 52, further comprising:
Thint discloses rejecting storage of said user event. See, “Preferably, user preference data stored within the preferred profile structure comprise a set of <parameter_name>, <parameter value> pairs appropriate to the internal working of the preferred profile update exclusions indicating which of the data entities stored within the user profile may be subject to updating by the preferred profile update inference process.” [0054].

Response to Argument
Regarding 35 USC 101: Examiner respectfully asserts the providing recommendation based on a user’s interest in a domain falls under advertising, marketing or sales activities or behaviors. The applicant argues that the 101 rejections fails to consider how that data is entered in the database, how the data is validated and how the database is expanded. Examiner respectfully asserts that the claims do not provide any elements or limitations on how this is done. The user event is saved by comparing event values, which is simply if the event value for the user is “pop” and the domain is “pop” then the data is capable of being store so the event data is added to a user’s profile but an event that is not related to “pop” is not stored because this data is not deemed valuable in determining the user’s interest in the topic. As far as expanding the database the claims merely offer that if the values don’t match then storage is allowed anyways. 
Regarding Bascom: The claims at issue in Bascom included locating filters on an ISP server as opposed to placing the filter on client devices. The claims at issue in this application include a series of step that identify events, store event data, aggregate the event data then receive a request and identify a correlation in the data, which results in a recommendation. The claims do not go beyond targeting advertising based on the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without 
Making recommendations by correlating one area of interest to another area of interest is not rooted in technology. For example, determining a user that is interested in “pop” is also interest in “rock” is an abstract concept in the field of marketing. Further, the asserted improvements are not claimed, nor are any described in the specification.
Critically, the analysis under Prong 2 and step 2B does not consider the elements describing the abstract ideas set forth in Prong 1. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons at pages 15-18, in which the court explains the holding in Berkheimer. Examiner asserts that these claims are directed to a series of abstract ideas, with the only possible non-abstract elements being a computing device with a database. 
Further, even reciting a combination of specific abstract ideas does not make the claims eligible nor does it make the claims any less abstract. Although the ordered combination of these steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims at best automate these abstract concepts on a technology, which does not require doing something to technology and implementing these fundamental and abstract concepts does not transform the abstract idea into patent eligible subject matter because these steps merely recite determining a price with processor performing the step instead of another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the 
The ordered combination of aggregating, analyzing and correlating are at best data gathering and analysis, along with generally linking the use of these judicial exceptions to a particular technological environment or field of use (i.e. online).  For instance, a data gathering step that is limited to a particular data source (online activity) or a particular type of data (data about the user) is considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet);

Regarding 35 USC 103: The following citation is cited to clarify Examiner interpretation of Chislenko, “A weighted average of the ratings given to other items in the group can be used to recommend items both inside the group and outside the group. For example, if a user has a high correlation with another user in the "pop" grouping of music items, that similarity factor can be used to recommend music items inside the "pop" grouping, since both users have rated many items in the group. The similarity factor can also be used to recommend a music item outside of the group, if one of the users has rated an item in another group. Alternatively, a user may select a group, and a recommendation list will be generated based on the predicted rating for the user's neighboring users in that group..” [0043]. Column 11, Line 25.
Items are recommended outside the group based on a weighted average of items in the group. Examiner interprets each group as a domain (i.e. area of interest). Music is a broad 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
.